     Case 1:20-cv-00747-TLN-BAM Document 25 Filed 11/20/20 Page 1 of 4


 1 J. Gary Gwilliam, Esq. (State Bar No. 33430)
   Randall E. Strauss, Esq. (State Bar No. 168363)
 2 Jayme L. Walker, Esq. (State Bar No. 273159)

 3 GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
   1999 Harrison Street, Suite 1600
 4 Oakland, CA 94612-3528
   Telephone: (510) 832-5411
 5 Facsimile: (510) 832-1918
   Email: ggwilliam@giccb.com; rstrauss@giccb.com; jwalker@giccb.com
 6

 7 Attorneys for Plaintiff
   FRANK CARSON
 8
                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11 FRANK CARSON,                                  Case No. 1:20-CV-00747-TLN-BAM

12                 Plaintiffs,                    STIPULATION AND ORDER TO FILE
                                                  AMENDED COMPLAINT
13 vs.

14
   COUNTY OF STANISLAUS, CITY OF
15 MODESTO, BIRGIT FLADAGER,
   MARLISSA FERREIRA, DAVID HARRIS;
16 KIRK BUNCH, STEVE JACOBSON, JON
   EVERS, CORY BROWN, and DOES 1-25,
17 inclusive,

18
                   Defendants.
19

20

21

22

23

24

25

26

27

28

     STIP. AND ORDER TO FILE AMENDED          1               CASE NO. 1:20-CV-00747-TLN-BAM
     COMPLAINT
     Case 1:20-cv-00747-TLN-BAM Document 25 Filed 11/20/20 Page 2 of 4


 1         Plaintiff FRANK CARSON (“Plaintiff”) and defendants COUNTY OF STANISLAUS

 2 BIRGIT FLADAGER, MARLISSA FERREIRA, DAVID HARRIS; KIRK BUNCH, STEVE

 3 JACOBSON, and CORY BROWN as well as DEFENDANTS CITY OF MODESTO AND JON

 4 EVERS (“Defendants”) through their respective counsel, hereby agree and stipulate as follows:

 5         1.      WHEREAS Plaintiff filed the complaint [Document 1] in this action on May 28,

 6 2020.

 7         2.      WHEREAS Plaintiff Defendants County of Stanislaus, Birgit Fladager, Marlissa

 8 Ferreira, David Harris, Kirk Bunch, Steve Jacobson, and Cory Brown filed a Motion to Dismiss

 9 Plaintiff’s Complaint [Document 13] on September 1, 2020. The hearing date for the motion is

10 set for December 3, 2020 at 2:00 p.m. in Courtroom 2 (TLN) before District Judge Troy L.

11 Nunley.

12         3.      WHEREAS Defendants City of Modesto and Jon Evers filed a Rule(b)(6) Motion

13 to Dismiss the First Amended Complaint (incorrectly titled) [Document 16] on September 29,

14 2020. The hearing date for the motion is set for December 3, 2020 at 2:00 p.m. in Courtroom 2

15 (TLN) before District Judge Troy L. Nunley.

16         4.      WHEREAS, PLAINTIFF FRANK CARSON died on August 12, 2020 and his

17 Estate was formed and will continue this action and other causes of action were either abated by

18 reason of Mr. Carson’s death or arose by reason of Mr. Carson’s death, the parties hereby

19 stipulate the filing of this amended Complaint with Defendants reserving all objections to the

20 sufficiency of the allegations.

21         5.      All parties agree that the pending Motions to Dismiss are off calendar.

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIP. AND ORDER TO FILE AMENDED               2                CASE NO. 1:20-CV-00747-TLN-BAM
     COMPLAINT
     Case 1:20-cv-00747-TLN-BAM Document 25 Filed 11/20/20 Page 3 of 4


 1         6.      Defendants’ Responses will be due 30 days from the filing of the First Amended

 2 Complaint.

 3

 4 DATE: November 19, 2020                      GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

 5

 6                                                    /s/ Jayme L. Walker
                                                      J. Gary Gwilliam
 7
                                                      Randall E. Strauss
 8                                                    Jayme L. Walker
                                                      Attorneys for Plaintiff
 9                                                    FRANK CARSON
10 DATE: November 19, 2020                      PORTER SCOTT
                                                A PROFESSIONAL CORPORATION
11

12
                                                      /s/ John R. Whitefleet (authorized on 11/19/20)
13                                                    John R. Whitefleet
                                                      Attorneys for Defendants
14                                                    COUNTY OF STANISLAUS, BIRGIT FLADAGER,
                                                      MARLISSA FERRIERA, DAVID HARRIS, KIRK
15                                                    BUNCH, STEVE JACOBSEN, CORY BROWN
16

17

18 DATE: November 19, 2020                      ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
19

20                                                    /s/ Patrick Moriarty (authorized on 11/19/20)
                                                      Patrick Moriarty
21                                                    Attorneys for Defendants
                                                      CITY OF MODESTO AND JON EVERS
22

23

24

25

26

27

28

     STIP. AND ORDER TO FILE AMENDED              3                   CASE NO. 1:20-CV-00747-TLN-BAM
     COMPLAINT
     Case 1:20-cv-00747-TLN-BAM Document 25 Filed 11/20/20 Page 4 of 4


 1                                               ORDER

 2         IT IS SO ORDERED.

 3         1.      Pursuant to the Parties’ stipulation, Plaintiff will file an amended Complaint in the

 4 above captioned action.

 5         2.      The pending Motions to Dismiss are off calendar.

 6         3.      Defendants’ Responses will be due 30 days from the filing of the First Amended

 7 Complaint.

 8

 9 Dated: November 19, 2020

10
                                                           Troy L. Nunley
11                                                         United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIP. AND ORDER TO FILE AMENDED                4                CASE NO. 1:20-CV-00747-TLN-BAM
     COMPLAINT
